DENIED and Opinion Filed November 23, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00926-CV

                   IN RE MILTON LEE TARVER, Relator

          Original Proceeding from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F98-02379-QU

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Evans
      Milton Lee Tarver has filed a petition for writ of mandamus requesting the

Court order the City of Dallas Police Department to turn over to him a police report

that he contends contains exculpatory material. Relator has also filed motions as

exhibits to his petition requesting that the Court subpoena medical records and a

witness from the Dallas Rape Crisis Center. We deny relief.

      This Court does not have jurisdiction to issue a writ of mandamus against a

police department or a rape crisis center unless it is necessary to enforce our own

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (authorizing court of

appeals to issue writs of mandamus against district and county judges within

appellate court’s geographic jurisdiction or when necessary to enforce appellate
court’s jurisdiction); see also In re Butler,   (No. 01-13-00177-CR, 2013 WL
1136856, at *1 (Tex. App.—Houston [1st Dist.] Mar. 19, 2013, orig. proceeding)

(mem. op. per curiam, not designated for publication) (denying mandamus against

police department).

      Finding no basis for relief, we deny relator’s petition for writ of mandamus

and deny as moot his motions.




                                         DAVID EVANS
                                         JUSTICE


200926F.P05




                                       –2–